DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 is objected to because of the following informalities:
In claim 7, the clause “wherein the angle of the human-powered vehicle includes at least one a yaw angle, a pitch angle, and a roll angle” appears to be missing the word “of”.  The Examiner assumes the foregoing clause should be written as follows:  “wherein the angle of the human-powered vehicle includes at least one of a yaw angle, a pitch angle, and a roll angle”.  Examiner will examine the merits of the claim based on the foregoing clause.
Appropriate correction is required for the above identified objection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Searles (US 2013/0311020)).
Regarding independent claim 29, Searles teaches a human-powered vehicle control device (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50) comprising: an electronic controller configured to control a motor that assists in propulsion of a human-powered vehicle, (see Searles at the Abstract disclosing a controller 60 for controlling the drive of a motor 58) the electronic controller being further configured to control the motor to restrict assistance of the propulsion of the human-powered vehicle upon determining a braking operation is performed on the human-powered vehicle while the human-powered vehicle is in a turning state (see Searles at [0002] which discloses that the motor provides assistance when the cyclist is pedaling but does not drive when the cyclist brakes; Examiner notes that the motor is 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431).
Regarding independent claim 1, Searles teaches a human-powered vehicle control device comprising: an electronic controller configured to control a motor that assists in propulsion of a human-powered vehicle, (see Searles, at the Abstract, and at [0099], which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58 using current control) the electronic controller being further configured to drive the motor in correspondence with a human drive force upon determining a traveling speed of the human-powered vehicle is less than a predetermined speed that is higher than 0 km/h, (see Searles at [0031] discloses that no electrical assistance is applied once the cycle reaches a given speed.  [0031] further discloses that to avoid the cyclist perceiving a sudden reduction in motor drive, the threshold may be set slightly below the maximum allowable speed and the motor drive may be reduced gradually to zero so that the motor drive is stopped by the time the cyclist reaches the maximum allowable speed; since the threshold is set slightly below 
the electronic controller being further configured [to vary the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road on which the human-powered vehicle travels,] and the electronic controller being further configured to restrict assistance of the propulsion of the human-powered vehicle upon determining the traveling speed of the human-powered vehicle is greater than or equal to the predetermined speed (see Searles at [0031] which discloses that controller may reduce the drive of the electric motor in response to detecting that the speed of the cycle has risen to a threshold speed).
Searles does not expressly disclose varying the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road.  In a related art, Kim teaches varying the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road (see Kim at [0029] which discloses use of a two-wheeled vehicle such as an electric bicycle as a transportation means; see Kim at [0097] which discloses that a smart cruise control function can recognize distance in front of a vehicle and automatically adjust speed and maintain a safety distance in traffic or congestion.  Examiner maps the traffic encountered by the vehicle to the state of the human-powered vehicle.)

One would have been motivated to make such a modification to maintain a safe distance in front of a vehicle while driving in traffic in congested areas, as suggested by Kim at [0097].  
	Regarding claim 2, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the state of the human-powered vehicle includes a first state and a second state that differs from the first state, and the electronic controller is further configured to set the predetermined speed to a first predetermined speed while the human-powered vehicle is in the first state, and the electronic controller is further configured to set the predetermined speed to a second predetermined speed that is lower than the first predetermined speed while the human-powered vehicle is in the second state (see Kim at [0097] which discloses that a smart cruise control function can recognize distance in front of a vehicle and automatically adjust speed and maintain a safety distance in traffic or congestion.  Examiner notes that speed is reduced from a first predetermined speed (a higher speed) to a second predetermined speed (a lower speed) when traffic or congestion is encountered.  Examiner maps the traffic encountered by the vehicle to the state of the 
	Regarding claim 3, the modified Searles teaches the human-powered vehicle control device according to claim 2, wherein the first predetermined speed is a fixed value (see Kim at [0097] which discloses the use of an adaptive or smart cruise control function which automatically adjusts speed depending on traffic conditions; Examiner notes that when using cruise control, speed is changed from a first fixed value to another fixed value.)
Regarding claim 4, the modified teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is further configured not to drive the motor upon determining the human-powered vehicle is traveling at a traveling speed exceeding the predetermined speed (see Searles at [0030] which discloses that for safety considerations, the drive of the electric motor is controlled so that no electric assistance is applied when the speed is above a certain maximum speed).
Regarding claim 5, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the state of the human-powered vehicle includes at least one of a state of the traveling speed of the human-powered vehicle, a state of an angle of the human-powered vehicle, a state of a handlebar steering angle of the human-powered vehicle, and a turning state of the human-powered vehicle .

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Ro (US 2016/0332532).
Regarding claim 6, the modified Searles teaches a human-powered vehicle control device according to claim 1 (as was previously mentioned see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly teach wherein the electronic controller is further configured to vary the predetermined speed in correspondence with the traveling speed of the human-powered vehicle and at least one of a handlebar steering angle of the human-powered vehicle and an angle of the human- powered vehicle.  In a related art, Ro teaches wherein the electronic controller is further configured to vary the predetermined speed in correspondence with the traveling speed of the human-powered vehicle and at least one of a handlebar steering angle of the human-powered vehicle and an angle of the human- powered vehicle (see Ro, at [0011] and at [0028], which discloses that an the electric transfer apparatus may be an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with the traveling speed of the human-powered vehicle and an angle of the human- powered vehicle, as taught by Ro.  
One would have been motivated to make such a modification to automatically increase speed/acceleration when the bicycle senses exceeding an inclination angle, as suggested by Ro at [0028].  
Regarding claim 7, the modified Searles teaches the human-powered vehicle control device according to claim 5, but does not expressly teach wherein the angle of the human-powered vehicle includes at least one of a yaw angle, a pitch angle, and a roll angle, which, in a related art, Ro teaches. (see Ro at [0028] disclosing an inclination angle; Examiner maps inclination angle to pitch angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles such that the angle of the human-powered vehicle includes a pitch angle, as taught by Ro.  

Regarding claim 8, the modified Searles teaches the human-powered vehicle according to claim 5, but does not expressly teach wherein the electronic controller is further configured to vary the predetermined speed in correspondence with the angle of the human-powered vehicle, which, in a related art, Ro teaches.  (See Ro at Figure 1 illustratively disclosing a FET gate driver 155, controlled by a motor controller 150, which drives a motor 160.  See Ro at [0028] which discloses that a controller 150 controls the electric transfer apparatus based on sensed information, that when the inclination angle exceeds a predetermined value, the controller 150 may control the battery pack 110 to output a higher voltage to the driver 160 to increase speed/acceleration.  Examiner notes that the controller varies the output voltage of the FET gate driver which is provided as a direct input to the motor.  Thus, the rotational speed of the motor will increase the speed of the vehicle as a function of the voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with an angle of the human- powered vehicle, as taught by Ro.  
.  

Claims 9 and 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Anderson (US 2017/0136842).
Regarding claim 9, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining a roll angle serving as the angle of the human- powered vehicle is less than a first roll angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the roll angle is greater than or equal to the first roll angle.  In a related art, Anderson teaches wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining a roll angle serving as the angle of the human- powered vehicle is less than a first roll angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the roll angle is greater than or equal to the first roll angle (see Anderson at [0129] which discloses that speed of the vehicle may be adjusted to maintain the vehicle at a roll angle, maximum roll angle, and/or maximum roll rate below a certain threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed as a function of a roll angle associated with an upcoming curve, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  
Regarding claim 15, the modified Searles teaches the human-powered vehicle control device according to claim 5, wherein the electronic controller is further configured to vary the predetermined speed during at least part of a period from a time point in which the turning state of the human- powered vehicle started until a time point in which the turning state ended (see Anderson at [0119] which discloses that during turns, the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed during at least part of a period from a time point in which the turning state of the human-powered vehicle started until a time point in which the turning state ended, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  
Regarding claim 16, modified Searles teaches the human-powered vehicle control device according to claim 5, wherein the electronic controller is further configured to vary the predetermined speed in correspondence with a stable state of the human-powered vehicle upon determining the human-powered vehicle is in the turning state (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Anderson at [0119] further discloses that the vehicle controller is used to avoid the production of undesirable disturbances when performing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with a stable state of the human-powered vehicle upon determining the human-powered vehicle is in the turning state, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  
Regarding claim 17, modified Searles teaches the human-powered vehicle control device according to claim 16, wherein the electronic controller is further configured to vary the predetermined speed based on the stable state, which includes an oversteering state in which the human- powered vehicle is oversteering while in the turning state, an understeering state in which the human-powered vehicle is understeering while in the turning state, and a stable traveling state in which the oversteering or the understeering has been reduced (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the 
Regarding claim 18, modified Searles teaches the human-powered vehicle control device according to claim 17, wherein the electronic controller is further configured to vary the predetermined speed so that the stable state of the human-powered vehicle approaches the stable traveling state (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Anderson at [0119] further discloses that the vehicle controller is used to avoid the production of undesirable disturbances when performing certain vehicular functions.  Examiner notes that using the vehicle controller, during turns, to operate the steering and engine throttle avoids the production of undesirable disturbances and allows the vehicle to approach a stable traveling state from a stable state by way of optimally matching the turn radius to vehicle speed.)
wherein the electronic controller is further configured not to vary the predetermined speed upon determining the stable state is the stable traveling state (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Examiner notes that when the turn radius is optimally matched with vehicle speed a stable traveling state has been reached.  Hence, at that point in time, no change in engine throttle or steering is needed and the predetermined speed is not varied.)
Regarding claim 22, modified Searles teaches the human-powered vehicle control device according to claim 16, wherein the electronic controller is further configured to calculate the stable state of the human-powered vehicle in correspondence with the traveling speed of the human-powered vehicle and at least one of a handlebar steering angle of the human-powered vehicle, an angle of the human-powered vehicle, and a wheelbase of the human-powered vehicle (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) in view of Anderson (US 2017/0136842), and further in view of Graf (US 7,949,454).
Regarding claim 19, the modified Searles teaches the human-powered vehicle control device according to claim 17, (see Searles, at the Abstract) but does not expressly teach wherein the electronic controller is further configured to lower the predetermined speed upon determining the stable state is the understeering state.  In a related art, Graf teaches wherein the electronic controller is further configured to lower the predetermined speed upon determining the stable state is the understeering state (see Graf at the Abstract which discloses a method for stabilizing a vehicle in extreme driving situations, such that when understeering while cornering, multiple wheels are decelerated in order to reduce the driving speed).

One would have been motivated to make such a modification to create a stabilization method and a corresponding device, by which the vehicle speed can be reduced while at the same time maintaining a maximally possible cornering force, as suggested by Graf at col. 1 lines 61-64.  
Regarding claim 20, the modified Searles teaches the human-powered vehicle control device according to claim 17, (see Searles, at the Abstract) but does not expressly teach wherein the electronic controller is further configured to raise the predetermined speed upon determining the stable state is the oversteering state.   In a related art, Graf teaches wherein the electronic controller is further configured to raise the predetermined speed upon determining the stable state is the oversteering state (see Graf at the Abstract which discloses a method for stabilizing a vehicle in extreme driving situations, such that when understeering while cornering, multiple wheels are decelerated in order to reduce the driving speed; Examiner notes that since the opposite of understeering is oversteering, the predetermined speed should be increased or raised).

One would have been motivated to make such a modification to create a stabilization method and a corresponding device, by which the vehicle speed can be reduced while at the same time maintaining a maximally possible cornering force, as suggested by Graf at col. 1 lines 61-64.  

Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Deragarden et al. (US 2015/0314790).
Regarding claim 23, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly teach wherein the electronic controller is further configured to vary the predetermined speed to a predetermined speed that was set before being varied in the turning state upon determining the turning state of the human-powered vehicle has ended.  In a related art, Deragarden teaches wherein the electronic controller is further configured to vary the predetermined speed to a predetermined speed that was set before being varied in the turning state upon determining the turning state of the human-powered vehicle has ended (see Deragarden at [0003] which discloses that with advanced cruise control systems, often referred to as dynamic cruise control systems, the set speed of a vehicle may be changed for example in curves; Deragarden at [0041] discloses that a plurality of predetermined vehicle speed behavior models are pre-stored in the control unit.  [0042] further discloses that the control system may be adapted to the selected speed behavior model and that different cruise control strategies may be selected which include, for example, fixed speed, adaptive cruise control (ACC), eco-roll, speed deviation tolerances, and braking strategies in descents.  Examiner notes that a set speed associated with a corresponding cruise control strategy may be used for curves and when the vehicle has finished traveling through the curves, the vehicle will revert back to a speed behavior model stored in the control unit associated with the road prior to entering the curves.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed to a predetermined speed that was set before being varied in the turning state upon determining the turning state of the human-powered vehicle has ended, as taught by Deragarden.  
One would have been motivated to make such a modification to optimize fuel consumption, as suggested by Deragarden at the Abstract.  
wherein the electronic controller is further configured to vary the predetermined speed as the human-powered vehicle approaches a curve in the road (see Deragarden at [0003] which discloses that with advanced cruise control systems, often referred to as dynamic cruise control systems, the set speed of a vehicle may be changed for example in curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed to a predetermined speed as the human-powered vehicle approaches a curve in the road, as taught by Deragarden.  
One would have been motivated to make such a modification to optimize safety, as suggested by Deragarden at the Abstract.  
Regarding claim 27, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly disclose further comprising storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the further comprising storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller being further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle as the human-powered vehicle approaches a curve in the road or while the human-powered vehicle is in a turning state (see Deragarden at [0028] which discloses that memory is used to save changes in speed in order to be able to determine complex vehicle speed behavior models; see Deragarden at [0003] which discloses that with advanced cruise control systems, often referred to as dynamic cruise control systems, the set speed of a vehicle may be changed for example in curves.  Deragarden at [0003] further discloses that new speed limits are found in curves; Examiner maps the speed limits to encountering lower predetermined speeds compared to before entering the curves.  Deragarden at [0041] discloses that a plurality of predetermined vehicle speed behavior models are pre-stored in the control unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles to provide storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller being further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the 
One would have been motivated to make such a modification to optimize comfort and safety, as suggested by Deragarden at the Abstract.  
Regarding claim 28, the modified Searles teaches the human-powered vehicle control device according to claim 1, and an electronic controller (see Searles, at the Abstract, also see Searles, at [0099] disclosing a controller 60 for driving the motor 58 using current control by maintaining a current limit) but does not expressly disclose storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller is further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle.  In a related art, Deragarden teaches storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller is further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle (see Deragarden at [0028] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles to provide storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic 
One would have been motivated to make such a modification to optimize comfort and safety, as suggested by Deragarden at the Abstract.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Tetsuka (US 2019/0016409).
Regarding claim 24, the modified Searles teaches the human-powered vehicle control device according to claim 1, (see Searles at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to vary the predetermined speed in correspondence with a road surface resistance of the road.  In a related art, Tetsuka teaches wherein the electronic controller is further configured to vary the predetermined speed in correspondence with a road surface resistance of the road (see Tetsuka at [0123] which discloses how an electronic controller 72 determines changes in the amount of vehicle velocity associated with road surface roughness and the required acceleration of vehicle speed associated with a particular road surface roughness.  Examiner maps road surface roughness to road surface resistance.)

One would have been motivated to make such a modification to detect information that leads to irregularities associated with road surface state which affect movement of a bicycle as suggested by Tetsuka at [0115].  
Regarding claim 25, the modified Searles teaches the human-powered vehicle control device according to claim 1, (see Searles at the Abstract) but does not expressly disclose further comprising storage having a plurality of road surface resistances that are selectable in correspondence with the road, and the electronic controller being further configured to vary the predetermined speed based on a selected road surface resistance from the road surface resistances prestored in the storage in which the selected road surface resistance corresponds to the road.  Tetsuka teaches further comprising storage having a plurality of road surface resistances that are selectable in correspondence with the road, and the electronic controller being further configured to vary the predetermined speed based on a selected road surface resistance from the road surface resistances prestored in the storage in which the selected road surface resistance corresponds to the road (See Tetsuka at [0028] which discloses a bicycle control device comprising an electronic controller and a memory; Examiner maps 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to include storage having a plurality of road surface resistances that are selectable in correspondence with the road, and the electronic controller being further configured to vary the predetermined speed based on a selected road surface resistance from the road surface resistances prestored in the storage in which the selected road surface resistance corresponds to the road, as taught by Tetsuka.  
One would have been motivated to make such a modification to detect information that leads to irregularities associated with road surface state which affect movement of a bicycle as suggested by Tetsuka at [0115].

10 is rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Wahl (US 10,821,970).
Regarding claim 10, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining the handlebar steering angle of the human- powered vehicle is less than a first steering angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the handlebar steering angle is greater than or equal to the first steering angle.)  In a related art, Wahl teaches wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining the handlebar steering angle of the human- powered vehicle is less than a first steering angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the handlebar steering angle is greater than or equal to the first steering angle (see Wahl, at col. 5 lines 47-67, which discloses that the support function is activated by the driver using a switch 12 and that a steering angle can be  which is a function of speed (v).   Examiner notes that the steering angle (is inversely proportional to the velocity as described in the equation disclosed by Wahl.  Thus, the second predetermined speed is set lower than the first predetermined speed as the steering angle is increased.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to set the predetermined speed to a first predetermined speed upon determining the handlebar steering angle of the human- powered vehicle is less than a first steering angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the handlebar steering angle is greater than or equal to the first steering angle, as taught by Wahl.  
One would have been motivated to make such a modification to provide support for a driver when carrying out a turning maneuver and to provide driving stability, as suggested by Wahl at col. 1 lines 47-50.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Matsudaira (US 2007/0066443).
Regarding claim 11, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an wherein the electronic controller is further configured to detect that the human-powered vehicle is in the turning state from the traveling speed of the human-powered vehicle and at least one of the angle of the human-powered vehicle and the handlebar steering angle of the human-powered vehicle (see Matsudaira at [0003] that discloses a transmission control device which determines whether the vehicle is turning based on at least a vehicle speed and a steering angle of a steering wheel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed as a function of a roll angle associated with an upcoming curve, as taught by Matsudaira.  
One would have been motivated to make such a modification to include a vehicular transmission control device which is configured to restrict gear change operations with a vehicle is turning or cornering, as suggested by Matsudaira at [0002].  

12 is rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Jones (US 2002/0100628).
Regarding claim 12, , the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to the traveling speed of the human-powered vehicle at a point of time in which the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state.  In a related art, Jones teaches wherein the electronic controller is further configured to set the predetermined speed to the traveling speed of the human-powered vehicle at a point of time in which the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state (see Jones at [0037] which discloses that a cruise control can be activated when riding at any rate of speed by pressing the on button located on the electronic cruise control panel.  Examiner notes that the cruise control may be used the control speed at any point in time including the time in which a turn is started while a vehicle is in a turning state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined 
One would have been motivated to make such a modification to include a cruise control system for a bicycle that allows the cyclist to rest while maintaining speed to travel the desired distance, as suggested by Jones at [0012].  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Lee et al. (US 2014/0053030).
Regarding claim 13, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to an average value of the traveling speed of the human-powered vehicle for a period from a time point in which the turning state of the human-powered vehicle started until a predetermined time upon determining the human-powered vehicle is in the turning state.  Kim teaches setting a predetermined speed (see Kim at [0097] which discloses an adaptive cruise control performing a smart cruise control function of setting the appropriate speed).  In a related art, Lee teaches an average value of the traveling speed of the human-powered vehicle for a period from a time point in which the turning state of the human-powered vehicle started until a predetermined time upon determining the human-powered vehicle is in the turning state (see Lee at [0042] which discloses a vehicular trip computer that provides an average speed; Examiner notes that the average speed may be computed from a first time such as the start of a turning state until a second time or predetermined time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to provide an average value of the traveling speed of the human-powered vehicle for a period from a time point in which the turning state of the human-powered vehicle started until a predetermined time upon determining the human-powered vehicle is in the turning state, as taught by Lee.  
One would have been motivated to make such a modification to provide such trip data or information, as suggested by Lee at [0043].  
Regarding claim 14, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to an average value of the traveling speed of the human-powered vehicle for a case where the human-powered vehicle travels over a distance from a predetermined location to a location where the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state.  Kim teaches setting a predetermined speed (see Kim at [0097] which discloses an adaptive cruise an average value of the traveling speed of the human-powered vehicle for a case where the human-powered vehicle travels over a distance from a predetermined location to a location where the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state (see Lee at [0006] which discloses a vehicular trip computer that provides an average speed from the start driving point to the current driving point.  Examiner notes that the average speed may be computed by the trip computer over a distance between any two locations regardless of whether the vehicle is in a turning state or not.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661